 

Exhibit 10.48

[gqmuupq2ocs3000001.jpg]

January 3, 2019

Roger J. Waltzman, MD, MBA

425 West 50th Apt. 11F

New York, NY 10019

Dear Dr. Waltzman,

On behalf of Molecular Templates (“MTEM” or the “Company”), I am pleased to
offer you the position of Chief Medical Officer, reporting directly to me.

Total Rewards

Annual Salary

Your salary will be paid at the rate of $33,333.33 per month ($400,000.00
annualized) less payroll deductions and all required withholdings. Your salary
will be paid in 24 installments annually or under such similar payroll
procedure.

Target Bonus

You will be eligible to receive a target discretionary annual bonus of 40% of
your base salary. Actual bonus awards may be above or below the targeted amount
based on the Company’s performance and your individual performance, subject to
MTEM’s policy for paying annual bonuses set forth in MTEM’s Employee Handbook,
as may be amended from time to time.  Your 2019 bonus, if any, will be prorated
based on your start date of February 18, 2019.

Whether the Company awards bonuses for any given year, the allocation of the
bonuses for Company and individual performance, and the amounts of such bonuses,
if awarded, will be in the sole discretion of the Company as determined by its
Compensation Committee of the Board of Directors (the “Committee”).  If the
Committee approves payment of bonuses for any given year, the bonus amounts
generally will be determined and paid within the first calendar quarter of the
year based on the prior year’s performance.  To incentivize you to remain
employed with MTEM, you must be employed on the date any bonus is paid in order
to earn the bonus. If your employment terminates for any reason prior to the
payment of the bonus, then you will not have earned the bonus and will not
receive any portion of it.  Notwithstanding the foregoing, it MTEM terminates
your employment without “Cause” (as defined in MTEM’s 2014 Equity Incentive
Plan) after the close of the fiscal year and prior to payment of the bonus, the
Company will pay you any bonus awarded by the Compensation Committee on or
before March 15.

Equity Incentives

Subject to approval by the Committee, you will be granted an initial new hire
option to purchase 175,000 shares of the Company’s common stock, subject to the
terms and conditions of MTEM’s 2014 Equity Incentive Plan and a stock option
grant notice and

 

--------------------------------------------------------------------------------

 

agreement that will be provided to you.  The grant agreement will include a four
(4) year vesting schedule, such that 25% of the shares will vest on the first
anniversary of the commencement of your employment, with the balance vesting in
equal monthly installments over the subsequent thirty-six (36) months, until
either your option shares are fully vested or your employment ends, whichever
occurs first.  The stock option award vesting is subject to acceleration in
certain circumstances following a Change in Control, as set forth below under
“Termination Without Cause in Connection With a Change in Control”.

Annually, you will be eligible to participate in any long-term incentive plan in
effect at a level commensurate with your position and role with MTEM under such
plan’s terms and conditions.

Benefits

You will be eligible to receive MTEM’s complete package of wellness and
insurance benefits. MTEM may, in its sole discretion, discontinue or modify any
such plans, programs or practices at any time, with or without notice.  Details
about these benefit plans will be made available for your review.

Paid Time Off

Vacation.  You are eligible for three weeks of paid vacation during each fiscal
year at times that are mutually convenient for you and the Company.

Holidays.  You are eligible for paid holidays.  These holidays are listed in our
employee handbook.

At-Will Employment; Termination; Severance

Acknowledgement.  Your employment with MTEM is “at will,” which means you may
terminate your employment with the Company at any time and for any reason
whatsoever simply by notifying MTEM, and likewise, MTEM may terminate your
employment at any time and for any reason whatsoever, with or without cause or
advance notice.  This at-will employment relationship cannot be changed except
in a writing signed by a Company officer.

Termination in General.  In the event your employment with MTEM terminates for
any reason, you will receive (i) your base salary through the date of
termination; (ii) reimbursement of all expenses for which you are entitled to be
reimbursed, but for which you have not yet been reimbursed; and (iii) if you
participate in MTEM’s group health plans, the right to continue health care
benefits under COBRA, at your cost, to the extent required and available by law.

Termination Without Cause.  In the event MTEM terminates your employment without
“Cause” (as defined in MTEM’s 2014 Equity Incentive Plan) in addition to (i),
(ii) and (iii) above, provided you execute, deliver to MTEM and do not revoke a
separation agreement and general release within 60 days following your last date
of employment, the Company will pay you severance pay at a rate equal to 100% of
your base salary, (less applicable withholding), for a period of nine months
from the date of such termination, to be paid periodically in accordance with
MTEM’s normal payroll practices.  Payments will commence on the next payroll
period following the date the separation agreement becomes

2

--------------------------------------------------------------------------------

 

enforceable, provided that if the 60-day period to sign the separation agreement
extends into the following calendar year, the payments will begin in the new
calendar year. The first payment will include all amounts due to you under this
paragraph through that date.

Termination Without Cause in Connection With a Change in Control.  In the event
that a Change in Control (as defined in MTEM’s 2014 Equity Incentive Plan)
occurs during your employment with us and MTEM terminates your employment
without Cause (as defined in MTEM’s 2014 Equity Incentive Plan) three months
prior to or twelve months after the Change in Control, provided you execute,
deliver to MTEM and do not revoke a separation agreement and general release
within 60 days following your last date of employment, the Company will (i) pay
you in lieu of the severance benefit described in the preceding paragraph, a
lump sum amount equal to one times (1x) the sum of your current base salary and
your annual target bonus, and (ii) accelerate your vesting in all Company
time-based equity awards that you then hold.  All stock options then held by you
shall immediately become exercisable in full and any other stock awards held by
you will become free of restrictions.  MTEM will pay you the lump sum severance
payment on the next payroll period following the date the separation agreement
becomes enforceable, provided that if the 60-day period to sign the separation
agreement extends into the following calendar year, the lump sum payment will be
made in the new calendar year.

Confidentiality

As a MTEM employee, you will be expected to abide by Company rules and
regulations and sign and comply with the Company’s Proprietary Information and
Inventions Agreement which prohibits unauthorized use or disclosure of company
proprietary information.

In your work for the Company, you will be expected not to use or disclose any
confidential information, including trade secrets, of any former employer or
other person to whom you have an obligation of confidentiality.  Rather, you
will be expected to use only that information which is generally known and used
by persons with training and experience comparable to your own, which is common
knowledge in the industry or otherwise legally in the public domain, or which is
otherwise provided or developed by the Company.

You agree that you will not bring onto Company premises any unpublished
documents or property belonging to any former employer or other person to whom
you have an obligation of confidentiality.

You represent that you are not a party to any agreement that would prohibit you
from entering into employment with the Company and have otherwise brought to the
Company’s attention any agreement that purports to restrict the activities in
which you can engage on behalf of the Company.

This letter, together with the Proprietary Information and Inventions Agreement,
forms the complete and exclusive statement of your agreement with MTEM.  The
terms in this letter supersede any other agreements or promises made to you by
anyone, whether oral or written. Changes in your agreement terms, other than
those changes expressly reserved to the Company’s discretion in this letter,
require a written modification signed by an officer of the Company.  As

3

--------------------------------------------------------------------------------

 

required by law, this offer is subject to satisfactory proof of your right to
work in the United States of America.

The Company reserves the right to conduct background investigations and/or
reference checks on all of its potential employees. Your employment offer,
therefore, is contingent upon a clearance of such a background investigation
and/or reference check, if any.

The terms of this letter are governed by the laws of New Jersey without regard
to its or any other state’s conflict of law rules.

Please sign and date this letter and return it to the Company by Monday, January
14, 2019, if you wish to accept employment at MTEM under the terms described
above.

We welcome you to the Molecular Templates team and look forward to your
contribution to our success.

Sincerely,

 

 

/s/ Eric Poma PhD (MTEM Supervisor)

Eric Poma, PhD

Chief Executive Officer & Chief Scientific Officer

Accepted:

 

/s/ Roger J. Waltzman, MD

Date:  January 5, 2019

 

4